On application of plaintiff, and on its showing that we committed an error in our former judgment herein, this rehearing was granted. 147 So. 739. It was restricted solely to the question of attorney's fees claimed by plaintiff. We held that these fees were not authorized by law, that is, that a road contractor could not be penalized by condemning him to pay the fees of the attorney of a suing creditor simply because he did not, or could not, pay his debts. In this we were in error. Such fees are authorized by section 8 of Act *Page 134 
No. 224 of 1918, and were awarded in State v. Smith,167 La. 301, 119 So. 56; State v. Miller, 169 La. 914, 126 So. 422.
The lower court allowed these fees. For the reasons assigned, our former decree herein is amended by affirming the judgment appealed from in the respect that it allowed plaintiff 10 per cent. attorney's fees, and, as amended, our said decree is hereby reinstated and made the final judgment of this court. *Page 134